Citation Nr: 1710827	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  02-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973, and from May 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied entitlement to SMC based on the need for aid and attendance.

In August 2016, the Board remanded the SMC claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to SMC based on the need for regular aid and attendance.  See Claim, July 2010.

Special monthly compensation (SMC) at the aid and attendance rate is payable when a veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(i) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2016).

The Veteran is service connected for herpes with verruca vulgaris, tinea pedis with onychomycosis, lumbar spine degenerative arthritis and straining, right ankle traumatic arthritis, a right knee disability, a duodenal ulcer, hypertension, and a chin scar.  

In his July 2010 claim, he alleged the need for aid and attendance due to his service-connected lumbar spine, right knee, and right ankle.  As noted in the April 2016 Board remand, a December 2015 VA treatment record reflects the Veteran reported that due to his lumbar spine and right knee disabilities, he requires assistance taking off and putting on his shoes and compression stockings, and with applying creams to his feet and legs.  Similar reports by the Veteran are shown in December 2015 letters from Drs. A.V. and S.R. in the file.

Subsequently, a September 2016 Supplemental Statement of the Case (SSOC) indicates that the Veteran failed to appear for the scheduled VA examination.  In February 2017 correspondence, the Veteran requested that the VA examination be rescheduled, explaining that he did not received any notice, by mail or telephone, of any scheduled VA examination.  He further explained that after receiving a copy of the April 2016 Board remand, he went in-person to the VA medical center to arrange for the VA examination because he had plans to be out of town, but the compensation and pension office there had been permanently closed.  

Accordingly, the case is REMANDED for the following action:

1.  Update the mailing address that is used by the VA medical center.

2.  Schedule the Veteran a new VA examination to determine whether it is "at least as likely as not" (50 percent or greater probability) that the Veteran is in need of aid and attendance by another person by reason of his service-connected disabilities, utilizing the criteria outlined in 38 C.F.R. § 3.352(a).  The examiner should be afforded access to the claims file.

Notification of the scheduled examination must be documented (copy of letter, report of contact etc.)

If the Veteran fails to report to the examination, the written record of the notice must be associated with the claims file.

3.  Notify the Veteran that failure to report to the scheduled VA examination may result in the denial of the claim for SMC based on the need for aid and attendance.  See 38 C.F.R. § 3.655.

4.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

